EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Adam Smoot on May 24, 2022.

The application has been amended as follows: 

(Currently Amended)           The method according to claim 1, wherein, after the filling of the mould cavity or all mould cavities, the movable mould components are stopped, [[the]]a supply of solidified plastic compound is stopped, and step d) s.

Allowable Subject Matter
Claims 1-11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Steiner et al. (2008/0251963) discloses a method for producing profiled, elongated elements, comprising the steps of:
providing a mold has at least one mold movable insert 2, 24, stationary insert 9, 9’ and a mold core 10, whose surface is part of the peripheral surface of a mold cavity, or a channel 8, 28;
injecting plastic material from the injection unit 6 through a sprue bush 7 to the mold cavity 8, 28 at a plurality of different portions 26-29, 24b, 24e of the mold cavity as shown in Figures 3-5, and Figures 7-10 through connection 24c, 26;
wherein the runner/cavity 8 in the region of the casting site – Fig. 8, as well as in a leading zone located on the one side of the casting site in a direction counter to that of the movement of the moving mould components 2 and in a trailing zone located on the other side of the casting site in the direction of movement of the moving mould components, is enclosed by at least one stationary, temperature-controlled mould component 9, 9’ via cooling channels 11a-c, [0052], [0059];
wherein in the runner/cavity 8, a continuous channel compound strand 18, 19, 20, 26, 28, 29 is formed with attachment mass strands 20b, 24’, 24a, 24b, 24e which is transported away from the casting site with increasing cooling and solidification and increasing length, together with the filled mould cavities and mould cavity portions, see Figures 3-5 and 7-10;
wherein the channel compound strand 18-20, 27-29 together with the connection mass strands 20b, 24a, 25b, 24e, after its solidification and after opening the mould cavity, and 
the formed profiled is ejected, see Figure 6 and Figure 14. 

However, Steiner et al. fails to disclose that the runner includes a plurality of shallow portions and recesses portions, and also fails to discloses the steps of successively conveying the solidifiable plastic compound from the runner into a plurality of connection channels via the plurality of recessed portions; c) distributing the solidifiable plastic compound from the connection channels either in successive sections into the one single mould cavity, or one after the other into the plurality of discrete individual mould cavities.  
This method of distributing the plastic material via a plurality of runner portions allow continuous filling of the material into the mold cavities as the movable mold moving away from the injection point, enable uniform filling, uniform forming product(s). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743